Citation Nr: 0933910	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1976, and from May 1977 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought.  

The Veteran testified before the undersigned at a Travel 
Board hearing at the RO in June 2009.


FINDING OF FACT

Depression or other psychiatric disorder was not chronic in 
service; was not continuous after service separation; an 
associated psychosis did not manifest to a compensable degree 
within a year following separation from active duty; and any 
current depression or other psychiatric disorder is not 
related to service.


CONCLUSION OF LAW

A depression disorder was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the veteran may not have met all of 
the requirements of the VCAA and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
veteran has been provided all information needed for a 
reasonable person to prove these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in August 2003, March 2005, and May 2006, as well as in 
the November 2007 statement of the case and an October 2008 
supplemental statement of the case.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated most recently in the October 2008 supplemental 
statement of the case. To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  At the 
time of the June 2009 Travel Board hearing, the Veteran 
referred to some pertinent treatment from years before, but 
later stated that the records were "so old" they were gone.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law.  No examination is necessary 
in this case because the information and evidence of record 
does not indicate that the claimed disability may be 
associated with any established event, injury, or disease in 
service.  38 C.F.R. § 3.159 (2008).  There is no indication 
that any other additional evidence remains outstanding.

II.  Analysis

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310.  If a chronic disease is shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including psychoses 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

As noted above, to establish service connection, generally 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury; however, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise to render a medical nexus of current cervical spine 
disability to service, and he does not contend otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  Conversely, if the Board determines that the 
preponderance of the evidence is against the claim, then 
logically, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

After a full review of the record and for the reasons below, 
the Board finds that the preponderance of the evidence is 
against service connection for a depression disability.  
Neither service personnel nor service treatment records on 
file show any  event, injury, or disease in service that has 
been linked by competent evidence as a cause of any current 
depression or other psychiatric disorder.

Review of the service personnel records on file show that the 
Veteran received some punishments and reprimands for 
violations including disobeying orders and being absent 
without leave (AWOL) from September 1978 to December 1978.  
For the latter he ultimately was discharged under other than 
honorable conditions in January 1979.  In his defense at that 
time, the Veteran stated that he went AWOL because he had 
just gotten back together with his wife and was trying to 
make his marriage work when he was placed on orders to go to 
Germany for two years.  He stated that he did not want to 
leave his wife for that length of time.  These records do not 
reference or suggest any psychiatric symptomatology.  

Service treatment records show no indication of any event, 
injury, or disease in service pertaining to the claimed 
depression or other psychiatric symptomatology.  The only 
reference to depression is contained in a December 1978 
report of medical history at the time of his separation 
examination.  In that report the Veteran denoted that he had 
had depression or excessive worry, and some sort of nervous 
trouble.  He further explained that his depression and worry 
were associated with family problems and the Army.  On 
examination, the psychiatric evaluation was normal. There was 
no reference to any event, injury, or disease referable to 
the claimed depression disorder.  

The Veteran was discharged in January 1979.  

The file contains little information as to what occurred from 
1979 until 2005.

In a February 2005 RO administrative decision, honorable 
character of discharge was reinstated. 

The claims file contains VA and private treatment records 
dated from March 2005 to October 2008.  VA treatment records 
in March and April 2005 show no indications of any mental 
health problems.  These records show that the Veteran was 
found to be alert, well oriented, and in no acute distress.  
Psychosocial assessment noted there were no abuse concerns, 
no significant history of alcohol or drug use, and no mental 
health concerns.  The Veteran reported that he was not 
depressed and was not receiving treatment for depression.  He 
was not currently thinking of suicide.  His mood was 
optimistic.

The first competent evidence on file of any psychiatric 
symptomatology, to include depression, is contained in a 
private neuropsychological evaluation report dated in 
November 2005.  The report shows that the Veteran reported 
complaints of both cognitive and emotional issues.  He 
acknowledged problems with irritability, moodiness, 
restlessness, occasional sadness, depression, social 
withdrawal, isolation, and loneliness.  After evaluation, the 
report contains impressions, including of certain cognitive 
deficits.  The examiner also opined that although no severe 
psychological problems were noted, the Veteran presented with 
mild dissatisfaction with life and he acknowledged a number 
of symptoms of depression consistent with dysthymia.

An April 2006 VA mental health outpatient psychiatric intake 
assessment note shows that after evaluation including mental 
status examination, the report contains an Axis I diagnosis 
of no major Axis I diagnosis, some PTSD (posttraumatic stress 
disorder) symptoms from childhood abuse.

Subsequent VA treatment records from 2006 to October 2008 
show a number of records of psychiatric treatment containing 
diagnoses on Axis I, including ADHD (attention deficit 
hyperactivity disorder), inattentive type; depression, not 
otherwise specified; and anxiety, not otherwise specified.   

After a review of the evidence, the Board finds that the 
weight of the evidence demonstrates no etiological 
relationship between any current depression or other 
psychiatric disorder, and any event, injury, or disease in 
service.  Nor is there any evidence to show that a psychosis 
was shown within a year of service.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  The fact that there is no evidence of 
psychosis to a compensable degree within one year of service 
separation precludes granting service connection for any 
claimed psychiatric disorder on the basis of pertinent 
presumptive regulations pertaining to psychosis.  38 C.F.R. 
§§ 3.307, 3.309. 

Post-service medical records do not show a depression (or 
other psychiatric) disorder until almost 27 years after 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 

None of the medical evidence suggests a link between the 
Veteran's current psychiatric disorder, and any incident of 
service.  Further there are no opinions or other competent 
evidence to relate the claimed disorder to service.  
Therefore, there is no medical evidence establishing that a 
relationship is possible between the claimed depression 
disorder and service; and the claimed disorder may not be 
presumed to have incurred during service.

The weight of the competent evidence demonstrates that the 
Veteran's currently diagnosed depression disorder is not 
related to service.  Although the Veteran has testified and 
generally attested as to his belief that his present 
psychiatric disorder is related to service, as a layperson 
without appropriate medical training and expertise, the 
Veteran simply is not competent to render a probative (that 
is, persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu, 2 Vet. 
App. 492.  

There are no medical opinions or other competent evidence 
that link the currently diagnosed depression disorder to 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Based on the foregoing, the Board concludes that a 
psychiatric disorder, to include depression, was not incurred 
in or aggravated by service.  After considering all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  As the 
preponderance of the evidence is against the claim for 
service connection for a depression disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a depression disorder is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


